Citation Nr: 0021779	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-44 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left knee subpatellar chondromalacia with history of torn 
medial meniscus and partial tear of anterior cruciate 
ligament.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from January 8, 1971 to 
January 31, 1995.

The current appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Fort Harrison, Montana.  

The M&ROC, in pertinent part, granted service connection for 
left knee subpatellar chondromalacia with a history of a torn 
medial meniscus and partial tear of the anterior cruciate 
ligament of the left knee with assignment of a 10 percent 
evaluation effective February 1, 1995.

The veteran presented oral testimony before a Hearing Officer 
at the M&ROC in August 1997, a transcript of which has been 
associated with the claims file.  

In February 1999 the Board of Veterans' Appeals (Board), 
after adjudicating another claim then pending, remanded the 
case to the M&ROC for further development and adjudicative 
action.

In April 2000 the M&ROC affirmed the 10 percent evaluation 
for the service-connected disability of the left knee.  

In response to the Board's request that the M&ROC consider 
the inextricably intertwined issue of service connection for 
osteoarthritis of the left knee, the M&ROC noted that it had 
already conceded service connection for traumatic 
degenerative arthritis of the left knee which was variously 
diagnosed as subpatellar chondromalacia.  

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Left knee subpatellar chondromalacia with history of torn 
medial meniscus and partial tear of anterior cruciate 
ligament is productive of a level of impairment comparable 
with not more than slight recurrent subluxation or lateral 
instability with no additional functional loss due to pain or 
other pathology.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for left knee subpatellar chondromalacia with history 
of torn medial meniscus and partial tear of anterior cruciate 
ligament have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses the veteran 
injured his left knee in a fall down stairs in 1991.  An 
August 1992 medical examination disclosed positive anterior 
drawer and Lachmann maneuver.  The diagnosis was anterior 
cruciate ligament deficient.  Arthroscopic surgery with 
synovectomy, debridement of anterior cruciate tear and part 
of the medial meniscus was removed in February 1994.  The 
diagnosis was subpatellar chondromalacia and anterior 
cruciate ligament laxity. 

VA conducted a general medical examination of the veteran in 
March 1995.  The veteran's clinical history was recounted, 
and he complained of pain when he performs deep knee bends, 
or climbs or descends stairs.  

Examination disclosed flexion of the left knee was to 135 
degrees, and extension was to 180 degrees, a total range of 
motion being 135 degrees.  There was 3+ subpatellar 
crepitation.  The collateral and cruciate ligaments were 
intact.  The circumference of the quadriceps mechanism was 19 
inches, 7 inches above the patella bilaterally, and there was 
no external deformity of the knee.  The examination diagnosis 
was subpatellar chondromalacia of the left knee, with a 
history of a torn medial meniscus and a partial tear of the 
anterior cruciate ligament with no ligamentous laxity.

VA conducted a special orthopedic examination of the veteran 
in December 1996.  The veteran's clinical history was 
recounted, and he reported that his left knee still aches 
medially, especially with cold weather, and if he does a lot 
of work.  On examination he had negative drawer sign.  The 
medial and lateral collateral ligaments were intact.  The 
examiner recorded range of motion was full flexion and 
extension to 180 degrees and on extension flexion passed 110 
degrees.  He had some pain with supination, however, on the 
medial tibial plateau.  There was a slight amount of crepitus 
there.  Patellar alignment was good.  

The examiner diagnosed left knee early degenerative changes, 
probably arthritic in nature secondary to injury and 
meniscectomy.  An x-ray report associated with the 
examination report shows mild patellofemoral degenerative 
joint disease.  Electromyographic studies of the left lower 
extremity were normal; however, a reproducible H reflex could 
not be elicited.

The veteran provided oral testimony before a Hearing Officer 
at the M&ROC in August 1997, a transcript of which has been 
associated with the claims file.  He complained of chronic 
left knee pain, and discussed various limitations resulting 
therefrom.

An official independent special orthopedic examination of the 
veteran for VA compensation purposes was conducted in 
September 1997.  The veteran's clinical history was 
recounted.  He complained medial joint line discomfort as 
well as swelling and tightness in the posterior left knee.  


On examination he had a full, normal range of motion of the 
left knee.  Extension was to 0 degrees and flexion was to 150 
degrees.  There was very minimal subpatella crepitation.  
Collateral and cruciate ligaments appeared intact.  There was 
no effusion or point tenderness.  The examiner noted that the 
veteran's primary complaint was over the medial joint line 
and over a swelling in the popliteal area.  There was 
swelling in the popliteal area which the examiner interpreted 
to be a popliteal cyst (Baker's cyst) that measured 
approximately 3 centimeters.  McMurray's and Lachman's tests 
were negative.  The examiner could demonstrate no anterior 
cruciate laxity.

X-rays of the left knee demonstrated normal cartilage spaces 
medially and laterally.  The lateral x-ray of the left knee 
was completely within normal limits.  The examiner recorded 
he saw no evidence of degenerative changes in the femoral-
tibial compartment or the patello-femoral compartment.  The 
examination impression was status post medial meniscectomy of 
the left knee.  The examiner noted there was a history in the 
claims file of "chondromalacia" of the left knee which was 
really not demonstrated on examination.  The examiner also 
recorded a popliteal cyst measuring 3 centimeters of the 
popliteal area of the left knee.

The examiner noted the veteran had a history of 
chondromalacia of the left knee which was not substantiated 
by x-ray findings or physical examination.  He recorded he 
could demonstrate no subluxation or instability of the 
patella or the femoral joint.  The "protruding area" that 
the veteran referred to was the popliteal cyst which had been 
described above.  This usually caused no functional loss.  
There was no loss of motion due to this.  The examiner 
further recorded there would be no indication for treatment 
other than for pain in the popliteal area associated with 
activity.  The examiner noted that of course it was possible 
that the swelling could indicate something other than a 
popliteal cyst, but this was the case 95 percent of the time.

An official independent special neurological examination of 
the veteran for VA compensation purposes was conducted in 
September 1997.  It was noted that he was to be evaluated for 
lower extremity numbness which he related to an injury in 
service.  He had had occasional episodes where his left leg 
had collapsed at the knee unexpectedly, but he otherwise 
denied any history of significant motor weakness in the left 
lower extremity.  Pertinent clinical findings disclosed deep 
tendon reflexes were 2+ normal in the left lower extremity, 
with the exception that the ankle jerk was absent.  

An independent official special orthopedic examination of the 
veteran for VA compensation purposes was conducted in October 
1999.  The veteran's clinical history was recounted.  He 
reported that approximately one month before he twisted his 
left knee causing sharp pain in the medial aspect of the left 
knee.  He stated that at the time this was associated with a 
"great deal of swelling" on each side of the patella and in 
the popliteal area.

On examination the veteran had left knee extension to 0 
degrees and flexion to 140 degrees.  There was no effusion, 
subpatella crepitation, or femoral-tibial crepitation.  
McMurray test was negative.  Anterior cruciate ligament and 
collateral ligaments were intact.  There was no tenderness or 
swelling in the popliteal area.  X-rays of the left knee were 
essentially within normal limits.  The examination impression 
was chondromalacia of the left knee as per history.  The 
examiner recorded he could find no evidence of an acute 
internal derangement of the left knee.

A January 2000 addendum to the October 1999 independent 
orthopedic examination shows the examiner reported there was 
no indication that the veteran's left knee disability 
involved either the muscles or the nerves.  The left knee 
disability did not cause weakened movement, excess 
fatigability or incoordination.  Pain was not visibly 
manifested upon movement of the joint.  There was no presence 
of muscle atrophy attributable to the left knee disability.  
There was no evidence of changes of the skin indicative of 
disuse due to the left knee disability.  

There was no presence of any other objective manifestation 
that would demonstrate disuse or functional impairment due to 
pain attributable to the left knee disability.  The examiner 
recorded he had been unable to find any other medical or 
other problems that had an impact on the functional capacity 
affected by the left knee disability.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained  
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic code identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, joints, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;



(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the codes or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 for degenerative joint 
disease, or 5010 for traumatic arthritis, is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Initially, the Board notes that the veteran's claim for an 
initial evaluation in excess of 10 percent for his left knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his left knee disability (that are within the competence of a 
lay party to report) are sufficient to conclude that this 
claim for an initial evaluation in excess of 10 percent for 
that disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that as a result of the February 
1999 remand of the case to the M&ROC for further development 
and adjudicative actions, all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard the Board notes that the veteran was given the 
opportunity to identify and/or submit additional evidence in 
support of his claim.  He was afforded the benefit of a 
comprehensive contemporaneous special orthopedic examination.  
The evidentiary record includes earlier dated examinations 
and testimony.  




The Board is unaware of any additional evidence which has not 
already been requested and/or obtained that is pertinent to 
the veteran's appeal.  The Board is satisfied that there is 
no further duty to assist the veteran in the development of 
his appeal.

The M&ROC has rated the veteran as 10 percent disabled for 
his disability of the left knee under diagnostic code 5257 of 
the VA Rating Schedule.  The 10 percent evaluation 
contemplates slight recurrent subluxation or lateral 
instability.  The next higher evaluation of 20 percent 
requires moderate recurrent subluxation or lateral 
instability.  A maximum evaluation of 30 percent may be 
assigned when this is severe.  However, the evidentiary 
record, especially in view of the most examination conducted 
for VA compensation purposes in October 1999, was negative 
for any recurrent subluxation or lateral instability.  There 
exists no basis upon which to predicate a grant of 
entitlement to an increased evaluation under this diagnostic 
code.

The veteran's left knee disability may also be rated under 
diagnostic code 5260 for flexion of a leg and 5261 for 
extension of a leg.  The current 10 percent evaluation under 
diagnostic code 5260 contemplates limitation of flexion to 45 
degrees, and the next higher evaluation of 20 percent 
requires flexion to be limited to 30 degrees.  The current 10 
percent evaluation under diagnostic code 5261 contemplates 
limitation of extension to 10 degrees, and the next higher 
evaluation requires extension limited to 15 degrees.  

The evidentiary record in its entirety has been negative for 
limitation of either flexion or extension of the left leg to 
the required specified degree for assignment of the next 
higher evaluation of 20 percent.  Full range of motion has 
been reported with respect to the left leg on official 
independent examinations conducted for VA compensation 
purposes, especially with respect to the most examinations of 
record.



Other criteria pertaining to evaluations of disabilities of 
the knee and leg are set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263 (1999).  In this regard the Board 
notes that the official examinations for VA compensation 
purposes have been negative for ankylosis, dislocated 
semilunar cartilage with frequent episodes of "locking" and 
effusion, malunion of the tibia and fibula or genu recurvatum 
with weakness and insecurity in weight-bearing objectively 
demonstrated.  As such, the provisions of Diagnostic Codes 
5256-5263 are not for application, and accordingly, an 
increased rating for the veteran's right knee disability may 
not be assigned pursuant to these provisions.

The provisions of diagnostic code 5010 provide that traumatic 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
The normal range of motion of the knee is set out as 0 
degrees of extension and 140 degrees of flexion at 38 C.F.R. 
Part 4, Plate II (1999).  The most recent examination in 
October 1999 shows the veteran has 0 degrees of extension and 
140 degrees of flexion.

When the veteran was examined in September 1997 he was 
reported to have full, normal range of motion reported as 0 
degrees of extension and 150 degrees of flexion.  Full range 
of motion of the left knee was again reported when the 
veteran was examined in December 1996.  The March 1995 
examination disclosed 135 degrees of flexion and 180 degrees 
of extension, with total range of motion being 135 degrees.  
None of the examinations on file provide a basis for 
assignment of the next higher evaluation of 20 percent for 
either flexion or extension on the basis of arthritis.

As the Board noted earlier, the M&ROC clarified that it had 
in fact granted service connection for traumatic arthritis of 
the left knee which it had rated as chondromalacia.  The 
radiographic studies of record are negative for arthritis or 
chondromalacia, and consequently assignment of a rating in 
excess of 10 percent is not warranted.



The Board notes that in a precedent opinion, the VA General 
Counsel held that where, as here, the veteran has been 
service-connected for arthritis and where the diagnostic code 
applicable to his disability is not based on limitation of 
motion, a separate rating for limitation of motion may be 
assigned if there is additional disability due to limitation 
of motion.  See VAOPGCPREC 23-97.  Specifically, the General 
Counsel stated that "[w]hen a knee disorder is already rated 
under DC 5257 (as is the veteran's case), the veteran must 
also have limitation of motion under DC 5260 or 5261 in order 
to obtain a separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned." Id. at 3.

In this case, on VA examinations of record, range of motion 
has been full.  These findings are consistent with the 
medical evidence of record.  A noncompensable evaluation may 
be assigned for flexion limited to 60 degrees under 
diagnostic code 5260, or extension limited to 5 degrees under 
diagnostic code 5261.  As can readily be seen, there exists 
no basis upon which to predicate assignment of a separate 
evaluation in accordance with the opinion of the VA General 
Counsel.  

The Board also notes that as to the companion opinion of the 
VA General Counsel, VAOPGCPREC 9-98, a separate rating may 
not be made for arthritis based on x-ray findings and painful 
motion.  In this regard, the most recent examination 
conducted by VA disclosed that pain was not manifested upon 
movement of the joint, and as the Board noted, arthritis is 
not shown on radiographic studies.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118; Diagnostic Codes 
7803, 7804, 7805 (1999); Esteban v. Brown, 6 Vet. App. 259 
(1994).  


The VA examinations of record are negative for residual 
scarring from in-service surgery which is poorly nourished 
with repeated ulceration, tender and painful on objective 
demonstration, or causative of limitation of function.  
Accordingly, no basis exists upon which to predicate 
assignment of a separate, additional rating based on residual 
scarring.

As the Board noted earlier, the veteran's disability may be 
rated on the basis of application of diagnostic codes which 
solely address limitation of motion such as diagnostic codes 
5260 and 5261.  

Also, as the Board noted earlier, diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997).  Accordingly, 
consideration of functional loss due to pain is proper.

In this regard, the Board notes that the most recent 
examination report with addendum on file shows that the 
veteran's service-connected left knee disability did not 
cause weakened movement, excess fatigability or 
incoordination.  Pain was not visibly manifested upon 
movement of the joint.  Atrophy was reported as not present.  
The examiner specified there was no presence of any other 
objective manifestation that would demonstrate disuse or 
functional impairment due to pain attributable to the 
service-connected disability of the left knee.  Accordingly, 
assignment of an increased evaluation on the basis of 
functional loss due to pain is not warranted.

The Board has considered all pertinent criteria and finds no 
basis upon which to predicate a grant of entitlement to an 
initial evaluation in excess of 10 percent for the veteran's 
service-connected disability of the left knee.  As there is 
no basis upon which to predicate a grant of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of staged ratings.  See Fenderson, 
supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for the service-
connected disability of the left knee.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left knee subpatellar chondromalacia with history of torn 
medial meniscus and partial tear of anterior cruciate 
ligament is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

